DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 Applicants' arguments, filed 1/15/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8, 10, 15, and 19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kergosien et al (US 2013/0058883).
Kergosien et al discloses a mascara composition comprising 0.5% by weight dehydroacetic acid (DHA) and 0.8% by weight propylene carbonate (PC) (Example 1, paragraph 183).
Applicants assert that the prior art does not disclose the functional limitations to claim 1, i.e. capable of inhibiting or killing Staphylococcus aureus, E. coli, A. niger, A. brasiliensis, and C. albican and DHA does not undergo yellow coloration or undergoes reduced yellow coloration at room/ambient oC on storage and transit conditions, and the composition is stable on storage for at least 2 years at room temperature. Applicants note the Examiner asserted the properties are inherent, but assert that where a result of characteristic may occur is not sufficient to establish inherency of that result or characteristic. Applicants then assert that the instant specification demonstrates the preservative effect of the combination against bacterial and fungal organisms.
Examiner disagrees. As noted in the original rejection, the two components instantly required are present in the prior art compositions. Thus, there is not a probability that the functional limitations are met, but an inherent necessity that they are met. In other words, where Applicants have demonstrated that DHA and PC inhibit bacterial growth and PC prevents yellowing of DHA, then where DHA and PC are disclosed in a composition at the instantly claimed range, then the same functional properties are inherent with the composition. See MPEP 2112.01(II). "Products of identical chemical composition cannot have mutually exclusive properties."
As noted in the original rejection, instant claim 8 claims the use of the preservative within a composition, such as personal care products and hair products. That is exactly what is disclosed in Kergosien et al. Thus the preservative composition and personal care product containing the preservative composition are the same as instantly claimed. As such, the Examiner has demonstrated the product of the prior art appears to be identical, thus the burden of production shifts to the applicant to demonstrate it is not. See MPEP 2112(V). As such, Applicants can demonstrate that the mascara having DHA and PC does not have antimicrobial properties and the DHA in the composition yellows over time.

Claim Rejections - 35 USC § 103
Claims 1, 6, and 8-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Kergosien et al (US 2013/0058883) in view of Florence et al (US 2012/0282195).

Florence teaches it was well known to add various additives to skin care compositions (abstract) include preservatives, such as methylparaben, propylparaben, etc (H 18). The addition of PVP is known as a carrier component (H 22). Antioxidants are disclosed to provide increased cell protection (HH 25 and 231).
It would have been obvious to one of ordinary skill in the art to include known skin care components into the composition of the primary reference based on their disclosed function. Further, the skilled artisan would find it obvious to vary the amount of each component to optimize its disclosed function.
Applicants repeat the arguments about the functional limitations which are discussed above, therefore because there are no arguments with regards to teaching of Florence, this rejection is maintained for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612